



Exhibit 10.1
AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT
This Amendment No. 1 (the “Amendment”) is effective as of January 13, 2020 (the
“Effective Date”), and is by and between Surgery Partners, Inc. (“Parent”),
Surgery Partners, LLC (“Partners” and, together with Parent, the “Company”), and
Wayne DeVeydt (“you” or “Executive”). Capitalized terms not defined in this
Amendment shall have the respective meanings ascribed to them in the Employment
Agreement by and between the Company and Executive, dated January 4, 2018 (as
may be amended from time to time, the “Employment Agreement”).
In consideration of the mutual covenants contained herein, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and Executive hereby agree, as of the Effective Date,
to amend certain terms of the Employment Agreement on the terms set forth in
this Amendment.
1.Position and Duties. Section 1 of the Employment Agreement is hereby deleted
in its entirety and replaced with the following new paragraphs:
“Position and Duties. Effective as of January 13, 2020 (the “Transition Date”),
(a) you hereby resign as Chief Executive Officer of the Company and the Company,
on its own behalf and on behalf of its Affiliates, hereby accepts such
resignation, and (b) you will remain employed by the Company and serve as the
Executive Chairman of Parent’s Board of Directors (the “Board”), with such
duties as may be assigned to you from time to time by the Board.  Thereafter,
for so long as you remain employed by the Company as its Executive Chairman, at
each applicable annual meeting of Parent’s stockholders, the Board or a
committee thereof shall nominate you to serve as a member of the Board and you
shall serve if so elected or re-elected without further compensation, subject to
receiving the required approval of Parent’s stockholders and compliance with
Parent’s policies applicable to Board members generally. In the event you cease
to be employed as the Executive Chairman for any reason, you shall resign from
the Board effective immediately upon such cessation. In addition, you may be
asked to serve as a manager, director or officer of one or more Affiliates
without further compensation.  For purposes of this Agreement, “Affiliates”
means all persons and entities directly or indirectly controlling, controlled by
or under common control with the Company, where control may be by management
authority, equity interest or otherwise.
While employed by the Company, will be expected to devote your best professional
efforts to the advancement of the business interests of the Company and its
Affiliates; provided, however, that you may continue to participate in
charitable and philanthropic activities, manage your personal investments, and,
with the consent of the Board, serve on the board of directors or managers of
for and not-for-profit companies or organizations, as long as such activities,
in the aggregate, do not interfere or conflict with the performance of your
duties and responsibilities to the Company or result in a breach of your
obligations under this Agreement, including but not limited to the terms and
conditions set forth in Section 3 herein. You will serve at the pleasure of the
Board. You agree that, while employed by the Company, you will comply with all
Company policies, practices and procedures and all codes of ethics or business
conduct applicable to your position, as in effect from time to time.”




--------------------------------------------------------------------------------




2.    Compensation and Benefits.
a.    Section 2(a) of the Employment Agreement is hereby deleted in its entirety
and replaced with the following new sentence: “Base Salary. Effective as of the
Transition Date, the Company will pay you a base salary at the rate of two
hundred fifty thousand dollars ($250,000) per year, payable in accordance with
the regular payroll practices of the Company and subject to adjustment from time
to time by the Board or its designee in its discretion (as adjusted from time to
time, the “Base Salary”).”
b.    Section 2(b) of the Employment Agreement is hereby deleted in its entirety
and replaced with the following new paragraph: “Annual Incentive Compensation.
For each fiscal year completed during your employment under this Agreement, you
will be eligible to earn an annual bonus (the “Annual Bonus”).  Beginning in
fiscal 2020, your target Annual Bonus will be one hundred percent (100%) of the
Base Salary. The actual amount of any Annual Bonus payable hereunder shall be
determined by the Board or its designee in its discretion, based on the
achievement of performance goals previously established by the Board or its
designee in its discretion.  Your Annual Bonus shall be payable in no event
later than March 15 of the year following the fiscal year with respect to which
such bonus was earned, subject to your remaining employed by the Company on the
date that such bonus is paid, except as otherwise provided herein.”
c.    Section 2(e) of the Employment Agreement is hereby deleted in its entirety
and replaced with the following new paragraph: “Business Expenses. From and
after the Transition Date, the Company will continue to pay or reimburse you for
all reasonable business expenses incurred or paid by you in the performance of
your duties and responsibilities for the Company, including travel-related
expenses from your principal place of business, subject to any restrictions on
such expenses set by the Company and to such reasonable substantiation and
documentation as may be specified from time to time. From and after the
Transition Date, your principal place of business will be in the greater
Indianapolis, Indiana area. Your right to payment or reimbursement for business
expenses hereunder shall be subject to the following additional rules: (i) the
amount of expenses eligible for payment or reimbursement during any calendar
year shall not affect the expenses eligible for payment or reimbursement in any
other calendar year, (ii) payment or reimbursement shall be made not later than
December 31 of the calendar year following the calendar year in which the
expense or payment was incurred, and (iii) the right to payment or reimbursement
is not subject to liquidation or exchange for any other benefit.”
3.    Definitions. For the avoidance of doubt, the term “Start Date” as used in
the Employment Agreement shall mean January 4, 2018, the date on which Executive
commenced employment with the Company.
4.    Miscellaneous. By signing this Amendment, Executive agrees that he is
providing express written consent to the changes to the terms and conditions of
his employment described in this Amendment. For the avoidance of doubt,
Executive hereby waives any claim that he (or any Person claiming through or on
behalf of him) has or may have to assert Good Reason under the Employment
Agreement with regard to such changes, and Executive agrees that he will not
(and no Person claiming through or on behalf of him will) seek to assert such a
claim. Except as expressly modified herein, the Employment Agreement remains in
full force and effect, and is binding on




--------------------------------------------------------------------------------




Executive and the Company in accordance with its terms. Without limiting the
generality of the foregoing, Executive acknowledges and agrees that he remains
bound by the restrictive covenants set forth in Section 3 of the Employment
Agreement, and that the changes to the terms and conditions of Executive’s
engagement described in this Amendment do not change or limit the scope of, or
Executive’s obligations to comply with, such restrictive covenants. Executive
further acknowledges and agrees that the Employment Agreement, as amended by
this Amendment, constitutes the entire agreement between Executive and the
Company with respect to the terms and conditions of his employment and replaces
all prior and contemporaneous communications, agreements and understandings,
written or oral, with respect to the terms and conditions of his employment.
This Amendment may be executed in two or more counterparts, each of which shall
be an original and all of which together shall constitute one and the same
instrument. This is a Tennessee contract and shall be governed and construed in
accordance with the laws of the State of Tennessee, without regard to any
conflict of laws principles that would result in the application of the laws of
any other jurisdiction.  Executive agrees to submit to the exclusive
jurisdiction of the courts of or in the State of Tennessee in connection with
any dispute arising out of this Amendment.


[Signature Page Follows]






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.


SURGERY PARTNERS, INC.



By:    /s/ Thomas F. Cowhey    
    


SURGERY PARTNERS, LLC


By:    /s/ Thomas F. Cowhey    
    


Accepted and Agreed:



/s/ Wayne S. DeVeydt
Wayne DeVeydt
Date: January 11, 2020    








